    Case: 1:18-cv-07214 Document #: 71 Filed: 05/04/21 Page 1 of 2 PageID #:703




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TAEMY OH and YONG K. OH,                )
                                        )
              Plaintiffs                ) Case No. 1:18-cv-07214
                                        )
      vs.                               )
                                        ) Honorable Sharon Johnson Coleman
PHH MORTGAGE CORPORATION, successor )
by merger to Ocwen Loan Servicing, LLC, )
                                        )
              Defendant.                )

              PHH MORTGAGE CORPORATION’S UNOPPOSED
        MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendant PHH Mortgage Corporation, successor by merger to Ocwen Loan Servicing,

LLC (“Defendant”), respectfully requests this Court enter an order extending the time for it to

respond to the Second Amended Complaint (“SAC”) filed by Plaintiffs Taemy Oh and Yong K.

Oh (Dkt. No. 70) to June 3, 2021 and, in support thereof, states as follows:

       1.      Plaintiffs filed the SAC on April 22, 2021. (Dkt. No. 70.) By rule, Defendant’s

response is due May 6, 2021. See Fed. R. Civ. P. 15(a)(3).

       2.      Defendant seeks more time to complete its review of the allegations in the SAC

and prepare its response. Specifically, Plaintiffs now allege new and different facts in support of

their FDCPA claim in order to cure the deficiencies identified in Defendant’s prior motion to

dismiss. Defendant requests time to investigate these allegations and decide whether to again

move against the FDCPA claim, or file an answer.

       3.      Counsel for Plaintiffs has agreed to the requested extension. This motion is made

in the interests of judicial economy and not for the purposes of delay. No party will be prejudiced

by this extension.
    Case: 1:18-cv-07214 Document #: 71 Filed: 05/04/21 Page 2 of 2 PageID #:704




       WHEREFORE, PHH Mortgage Corporation respectfully requests entry of an order

extending its time to answer, move, or otherwise plead in response to the complaint up to and

including June 3, 2021, and granting such other and further relief as the Court finds just and

necessary.

DATED: May 4, 2021                         PHH MORTGAGE CORPORATION,

                                           By:    /s/ Michael P. McGivney
                                                  One of its attorneys
Simon Fleischman (6274929)
sfleischmann@lockelord.com
Irina Dashevsky (6298331)
irina.dashevsky@lockelord.com
Michael P. McGivney (6324324)
michael.mcgivney@lockelord.com
Locke Lord LLP
111 South Wacker Drive
Chicago, Illinois 60606
Phone: 312-443-0700

                              CERTIFICATE OF SERVICE

       I, Michael P. McGivney, an attorney, certify that I caused the foregoing to be served
upon all persons and entities authorized and registered to receive such service through the
Court’s Case Management/Electronic Case Files (CM/ECF) system on May 4, 2021.

                                                         /s/Michael P. McGivney




                                              2
